NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STATE OF FLORIDA,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-2132
                                             )
MICHAEL HALEY,                               )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley, Judge.

Ashley Moody, Attorney General,
Tallahassee, and Lisa Martin, Assistant
Attorney General, Tampa, for Appellant

Charles H. Holloway of Charles H.
Holloway, P.A., Clearwater, for
Appellant.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and SLEET, JJ., Concur.